Citation Nr: 0825699	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from August 1970 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  The case has since 
been transferred to the Roanoke, Virginia VARO.

The Board previously denied the veteran's claims in decisions 
issued in December 2002 and December 2005.  Both decisions 
were vacated in United States Court of Appeals for Veterans 
Claims (Court) orders granting joint motions for remand from 
the VA General Counsel and the veteran's former 
representative issued in, respectively, July 2003 and 
September 2006.  Following the latter Court order, the Board 
remanded this case for additional development in July 2007.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not productive of 
suicidal ideation, near-continuous panic attacks, depression 
affecting the ability to function independently, unprovoked 
violence, spatial disorientation, or neglect of personal 
appearance or hygiene; moreover, his PTSD, in and of itself, 
has not precluded him from working or establishing effective 
relationships with others.

2.  The veteran's service-connected lumbosacral strain has 
not been shown to result in ankylosis, flexion limited to 30 
degrees, incapacitating episodes, or severe lumbosacral 
strain, limitation of motion, or intervetebral disc syndrome. 

3.  The veteran's service-connected lumbosacral spine 
disorder has resulted in secondary right lower radiculopathy 
symptoms that are commensurate to mild incomplete paralysis 
of the sciatic nerve.

4.  The veteran's service-connected lumbosacral spine 
disorder has resulted in secondary left lower radiculopathy 
symptoms that are commensurate to mild incomplete paralysis 
of the sciatic nerve.

5.  The veteran's service-connected disabilities include 
PTSD, evaluated as 50 percent disabling; lumbosacral strain, 
evaluated as 20 percent disabling; right and left lower 
extremity radiculopathy, both evaluated as 10 percent 
disabling; and an iliac crest scar and a healed left ankle 
sprain, both evaluated as zero percent disabling.

6.  The combined disability evaluation for the veteran's 
service-connected disorders is 70 percent. 

7.  The evidence of record does not demonstrate that the 
veteran's service-connected disorders, in and of themselves, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.71, Diagnostic Codes 
5235-5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

3.  The criteria for a separate 10 percent evaluation for 
right lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2007).

4.  The criteria for a separate 10 percent evaluation for 
left lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2007).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  Notably, a score in the range of 51 
to 60 indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

The veteran underwent his first VA PTSD examination in 
conjunction with this appeal in December 1998.  The examiner 
noted that the veteran had recently assaulted another man who 
had antagonized him.  He had been unemployed since 1978, with 
his chronic pain noted as the primary reason for his 
unemployment.  Additionally, his excessive anger and impaired 
concentration were described as likely to negatively affect 
his ability to perform on the job.  The examination revealed 
the veteran to be alert and cooperative.  His speech was 
coherent and goal-directed.  While he continued to experience 
the full range of PTSD symptoms, he was learning to cope more 
effectively with some of the symptoms.  He noted that he 
experienced intrusive thoughts and images related to combat 
experiences approximately two to four times per week.  Also, 
he described occasional flashbacks and was noted to 
experience irritability, excessive anger, hypervigilance, 
suspiciousness, hyper-reactivity, impaired concentration, and 
impaired sleep.  Additionally, he reported that he felt 
emotionally close to few people and had great difficulty 
expressing positive emotions to anyone.  He denied current 
homicidal and suicidal ideation, although he noted that he 
had experienced both in the past.  He also denied having 
psychotic symptoms.  The Axis I diagnostic impression was 
chronic PTSD.  A GAF score of 50 was rendered, and the 
examiner indicated that his functioning remained 
significantly impaired by PTSD and chronic pain.  The GAF 
score of 50 was noted to reflect serious impairment in 
occupational functioning and moderate impairment in social 
functioning.

In July 1999, a statement was received from the VA social 
worker who was the veteran's VA case manager.  She noted that 
she had worked with the veteran in the PTSD program since 
September 1998 and indicated that he attended two weekly 
groups and was also seen individual counseling.  He suffered 
from sleep disturbances and anger management, and his 
adjustment remained fragile.  The VA social worker stated 
that the veteran was and probably would continue to remain 
dependent on psychotropic medication in order to function.  
His condition, she noted, was further complicated by chronic 
pain and involving his upper and lower back, and "[t]his has 
prevented him from working for many years."  In summary, the 
veteran was noted to have problems resulting from 
overwhelming combat trauma that left him permanently impaired 
in his emotional and social development, as well as his 
ability to accommodate to the stresses of everyday life.

In a June 2000 statement, the veteran's VA psychiatrist 
indicated that he was on 19 different medications and had 
been unable to work since 1978.  The psychiatrist added that 
the veteran suffered from the full range of PTSD 
symptomatology, including auditory hallucinations, 
nightmares, anger, startle response, social isolation, 
depression, and anxiety.

A statement was received from the veteran's therapist in 
March 2001.  In this statement, the therapist noted that he 
had treated the veteran for the past ten years. The therapist 
stated that the veteran had severe PTSD symptoms and had 
shown only minimal gains despite intense medication 
management and psychotherapy.  Also, the therapist indicated 
that it was essential that the veteran remain in close 
contact with treatment.

In a statement received by the RO in April 2001, another 
therapist noted that the veteran attended weekly group 
therapy sessions and was diagnosed with mixed substance 
dependence and PTSD.  His participation was deemed excellent, 
and he had not used drugs or alcohol in 4.5 years.  The 
therapist also stated that the veteran was "definitely not 
able to work at all," without further explanation.

In April 2001, the veteran underwent a further VA PTSD 
examination.  The examiner noted that the veteran's three 
most recent examinations gave identical diagnoses and current 
GAF scores of 50.  The examinations were noted to show 
comparable frequency in intensity of PTSD symptoms.  During 
the examination, the veteran noted that his daily activities 
involved reading the paper, watching sports and local news on 
the television, and going for a drive.  He stated that 
sometimes he played dominoes with others in the neighborhood 
and that he enjoyed watching war movies, but he indicated 
that he was not involved in any social groups or community 
organizations and attended church only for the holidays.  He 
confided only in his wife and, sometimes, his sponsor.  The 
examination revealed him to be awake, alert, and fully 
oriented.  His speech was fluent and grammatical.  His mood 
was appropriate, and his affect was frustrated and irritable.  
There was no evidence of psychotic or depressive symptoms.  
He denied suicidal ideation, and his contact with reality was 
noted to be adequate.  The examiner rendered a GAF score of 
55 and indicated that, consistent with previous reports, the 
veteran continued to meet the full criteria for a diagnosis 
of PTSD, as well as diagnoses of cocaine dependence and 
alcohol dependence in sustained full remission.  Since he 
stopped drinking and using drugs, he had reported a more 
stable psychiatric picture and even improved functioning in 
some areas, such as interpersonally with his wife.  He also 
reported no fighting or acting out violently since he stopped 
using drugs and alcohol.  In the past several years, there 
appeared to be little or no change in the frequency, 
intensity, or severity of his PTSD symptoms, and his GAF 
scores appeared to be relatively stable.  Finally, the 
examiner stated that the GAF score did not estimate 
functioning due to physical disability, the "main reason" 
why the veteran was not working.

A June 2001 VA social and industrial survey report indicates 
that the veteran's back and neck pain had the most impact on 
his ability to work or do anything that he wanted to do.  
Although management of his PTSD symptoms had improved, it was 
noted that the degree of impact his symptoms had on his 
interpersonal skills and relationships continued to be 
evident.  It was the examiner's opinion that the veteran's 
social/industrial functioning was "impaired" as a result of 
his PTSD.

The veteran's VA psychiatrist provided another statement in 
support of his claim in November 2001.  The psychiatrist 
noted that the veteran was diagnosed with chronically severe 
PTSD and had been in continuous treatment since the 1980s.  
Also, the psychiatrist stated that the veteran was in a 
constant state of agitation, remained irritable, isolated 
himself, paced day and night, and had no friends.  The 
veteran was also noted to have problems with his memory and 
concentration and was plagued with nightmares and intrusive 
thoughts.  He was described as medically incapacitated both 
socially and industrially and noted to be unemployable.  A 
GAF score of 38 was assigned.

However, in an August 2002 VA treatment record, this same 
psychiatrist characterized the veteran's PTSD as "stable" 
and assigned a GAF score of 47.

During his June 2004 VA examination, the veteran stated that 
he had been living with his girlfriend for 17 years and noted 
that they were "close."  He also reported that he visited 
his family, but not too often.  Upon examination, he had a 
generally euthymic mood, and his affect was appropriate to 
content.  He did not display significant anxiety or 
dysphoria, and his speech was within normal limits regarding 
rate and rhythm.  His thought processes and associations were 
logical and tight, with no looseness of associations or 
confusion.  No gross impairment in memory was observed, and 
he was oriented in all spheres.  The veteran did not complain 
of hallucinations, and no delusional material was noted 
during the examination.  His insight and judgment were 
adequate. He denied homicidal and suicidal ideation and was 
competent and did not need hospitalization.  The examiner 
assigned a GAF score of 53 and stated that he did not find 
evidence that the veteran would be unable to engage in any 
work setting because of his PTSD.   Rather, the veteran had 
attributed this to his back problems.  The examiner also did 
not see any indication that there would be a marked change in 
the veteran's functioning over the next six to twelve months.  
The examiner noted that the veteran had received varying GAF 
scores by different interviewers, but that the general 
consensus appeared to be that his level of functioning was 
somewhere in the range of 50 to 55.

In July 2006, the veteran was seen by a VA psychiatrist with 
reports of getting angry and agitated at times, as well as 
feeling "like harming others," although he denied suicidal 
ideation.  He denied hearing voices but was noted to be 
paranoid at times.  A GAF score of 50 was assigned for 
chronic and severe PTSD, and Seroquel was prescribed given 
the veteran's agitation and ruminations.  In October 2006, 
the veteran reported being extremely irritable but noted that 
his anger management group had been helpful and that he was 
not planning to harm anyone.  A GAF score of 48 was assigned.  
During a later psychiatry appointment in June 2007, he was 
irritable and noted that, while he would defend himself if 
confronted, he was not looking to harm anyone.  The GAF score 
on this occasion was 50.

The Board has reviewed the above evidence of record and 
concludes that there are insufficient findings to support an 
evaluation in excess of 50 percent for the veteran's PTSD. 

While the evidence reflects that the veteran exhibits such 
symptoms as anger, irritability, anxiety, depression, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, there is no suggestion of suicidal ideation, 
near-continuous panic attacks, depression affecting the 
ability to function independently, unprovoked violence, 
spatial disorientation, or neglect of personal appearance or 
hygiene.  Rather, the VA records show that the veteran had 
not reported suicidal or homicidal ideation, and his 
psychiatric picture has stabilized since he has stopped using 
drugs and drinking.  His interpersonal functioning, 
specifically with his long-term girlfriend, has been close.  
While he reported that he is mostly socially isolated, he 
does enjoy playing dominoes or cards with others in the 
neighborhood.  Moreover, while he has had periods of anger, 
this has been sporadic rather than consistent.  While he has 
been impacted by his PTSD symptomatology, he is generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  

The Board is mindful that the veteran has been assigned a 
range of GAF scores during the pendency of this appeal.  His 
VA psychiatrist reported a GAF score of 38 in a November 2001 
statement and a GAF score of 47 in an August 2002 treatment 
record.  A GAF score of 48 was also noted in an October 2006 
VA treatment record.  Nevertheless, the record as a whole, as 
noted by the VA examiner who conducted the June 2004 VA 
examination, reflects a consensus that his GAF score is in 
the range of 50 to 55.  Under the DSM-IV, scores between 51 
and 60 represent only moderate symptoms, with the next lower 
level of scores indicating serious symptoms.  As a 
consequence, the Board does not find that the GAF scores of 
record, taken as a whole, support a higher evaluation.  
Rather, the currently assigned 50 percent evaluation fully 
contemplates the veteran's disability picture as represented 
by the assigned GAF scores.

Moreover, the Board does not find that the veteran is 
rendered unable to work solely on account of PTSD.  As 
indicated by the April 2001 VA examination and the June 2001 
VA social and industrial survey, he has been impacted mostly 
by his neck and back disabilities.  Additionally, the VA 
examiner from June 2004 stated that he did not find that the 
veteran would be unable to engage in any work setting because 
of his PTSD.  While the Board acknowledges that the veteran's 
treating VA psychiatrist described him as unemployable in 
November 2001, this opinion is not supported by the treatment 
records and other reports.   Several of the symptoms 
described by this psychiatrist are also inconsistent with the 
other evidence of record.  Notably, the psychiatrist stated 
that the veteran had no friends, but in fact he has reported 
having a long-term girlfriend and playing dominos and cards 
with others.   

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 50 
percent evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 50 percent for PTSD, and the veteran's claim for 
that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Lumbosacral strain

Preliminarily, the Board notes that the veteran's lumbosacral 
strain has been evaluated at the 20 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  That 
notwithstanding, the RO's June 2005 Supplemental Statement of 
the Case contains the full range of diagnostic criteria for 
the veteran's spine disorder, including the code sections for 
evaluating intervertebral disc syndrome, and the Appeals 
Management Center in Washington, DC further discussed such 
criteria in the February 2008 Supplemental Statement of the 
Case.  The Board will thus consider the veteran's claim under 
all such criteria.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions occurred in two phases, with the code 
sections concerning intervertebral disc syndrome revised in 
2002 and the remaining code sections revised and renumbered 
in 2003.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  Notably, associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised as of September 26, 2003.  This 
further revision incorporates the new criteria for evaluating 
intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 
(August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

In this case, the veteran's January 1999 VA neurological 
examination report indicates that he had L4-L5 disc 
degeneration and that EMGs of the lower extremities showed 
L5-S1 radiculopathy.  

The veteran's July 1999 VA spine examination revealed 90 
degrees of low back flexion, extension to 20 degrees, and 
bilateral bending and rotation to 20 degrees.  Straight leg 
raising was considered negative in that the pain did not go 
past the knees, although there was pain in the back going to 
the posterior thighs.  Reflexes were 2+ and equal, and there 
was no atrophy of the calf or thighs.  The veteran had weak 
left extensor hallucis longus, flexor hallucis longus, and 
also extensors and flexors of the ankle.  Toe walk and heel 
walk were with difficulty due to weakness of the left lower 
leg.  However, sensation was "okay," according to the 
veteran.  The diagnosis was degenerative joint disease of the 
lumbar spine, status post lumbar fusion.  The examiner 
indicated that the veteran was "not employable" because of 
continuing problems with the neck and back but further noted 
that "he can only work at some job, if anything at all 
sitting down."  Also, the examiner opined that, with his 
ongoing problems, the veteran "will not be hired by 
anyone."

A further VA spine examination was conducted in May 2001.  
During this examination, the veteran complained of lumbar 
pain with radiating pain to the left leg.  Upon examination, 
he was able to disrobe and heel and toe walk without 
difficulty.  Range of motion studies revealed forward flexion 
to 60 degrees, extension to 20 degrees, and lateral bending 
to 20 degrees.  Throughout this testing, the veteran was 
expressing discomfort and moving very slowly.  X-rays of the 
lumbar spine showed degenerative arthritis in the lower 
segments of the lumbar spine and evidence of L5 being 
transitional vertebra.  There was also a surgical defect in 
the lamina of the L5.  The diagnosis was degenerative 
arthritis of the lumbar spine, post lumbar laminectomy.  The 
examiner stated that the veteran had some discomfort by 
motion and that the credibility of his complaints was 
justified because he did have degenerative arthritis in that 
area.  As far as the functional loss affecting the 
lumbosacral spine, there was no evidence of locking or 
instability. There was definitely weakened movement because 
of pain, as well as fatigability. There was no evidence of 
any atrophy.  The functional impairment in terms of degree of 
additional range of motion loss was difficult to express; 
however, the examiner noted that it would be expected that 
with the type of degenerative changes the veteran had in the 
lumbar spine, he would be limited in heavy lifting and 
standing.  The examiner also indicated that it was his 
opinion that the veteran should be able to perform duties 
that do not require prolonged standing, climbing, lifting, 
bending, or squatting because of the degenerative changes in 
his spine.

During his May 2005 VA spine examination, the veteran stated 
that flare-ups were caused by anything that caused him to 
exceed his limitations, such as prolonged standing or 
walking.  Range of motion testing revealed forward flexion of 
the lumbar spine from zero to 80 degrees.  Repetitive flexion 
of the back resulted in increased pain and fatigability after 
the third time of forward flexion, and the veteran described 
his pain as severe.  Extension of the lumbar spine was to 20 
degrees, left lateral flexion was to 25 degrees, right 
lateral flexion was to 20 degrees, rotation towards the left 
was to 40 degrees, and rotation to the right was to 45 
degrees.  Straight leg raising was negative for sciatica, and 
reflexes were 3+ and symmetrical.  There was weakness with 
flexion of his left hip and dorsiflexion of his left great 
toe. Otherwise, he had no other motor deficits, and sensation 
was intact.  The examiner stated that the veteran had a 
history of radicular symptoms, but there were no radicular 
findings on the current examination.  

In a May 2005 addendum, the same VA examiner stated that the 
veteran did not have excess fatigability with use or 
incoordination.  There was noted to be limitation of motion 
due to pain and additional limits on functional ability 
during flare-ups due to pain.  However, there were no 
additional degrees of limitation of motion during flare-ups 
other than the veteran avoiding movement during these flares 
due to pain.

A VA treatment record from July 2005 reflects that the 
veteran complained of low back pain radiating to his left 
leg, with no bowel or bladder issues.  A September 2005 VA 
record indicates that sensory testing was intact, but the 
veteran had some diminished sensation along the dorsum of the 
left foot in December 2005.  He also reported pain radiating 
to the left hip in April 2006, though he denied numbness, 
tingling, weakness, and incontinence.  Later in the same 
month, diminished sensation was again noted along the dorsum 
of the left foot, and he underwent lumbar fusion at a VA 
facility.  A 100 percent temporary evaluation was assigned 
for this surgery under 38 C.F.R. § 4.30 for the period from 
April 24 until June 1 of 2006, as indicated in an August 2006 
rating decision.  

Subsequent to the surgery, in June 2006, the veteran reported 
that he had some very mild residual postoperative pain, but 
"all of his prior back pain has essentially resolved."  He 
did, however, complain of burning pain radiating into his 
left anterolateral thigh at times with certain movements, 
particularly when he would rise from a chair.  No sensory 
deficits were appreciated upon examination, and the examiner 
suggested that the veteran might have a compression 
neuropathy of the left lateral femoral nerve, most likely 
related to positioning during the operation.  The examiner 
noted that this most times would resolve on its own and that 
local injections could be made if the pain did not resolve.  

In June 2007, the veteran was seen for complaints of 
bilateral leg pain, which he described as radiating from his 
hip down his leg.  Later in the same month, he reported pain 
shooting down the right leg, with some numbness; the symptoms 
were noted to be similar to what he had before on the left 
side around September 2006, at which time he was given an 
epidural injection which seemed to help tremendously.  The 
examination revealed positive straight leg raising, and the 
examiner, in rendering an assessment and plan, made a 
notation of "some radiculopathy component."  Also in June 
2007, the veteran was treated again for pain in the left leg, 
which was described by a staff physician as "likely 
radiculopathy symptoms from his back."  

The veteran's most recent VA spine examination was conducted 
in July 2007.  During the examination, he reported daily 
pain, with radiation into the right leg, and noted use of a 
cane and a walker when in severe pain.  He specifically 
denied flare-ups and incapacitating episodes.  While he 
arrived for the examination in a wheelchair, he indicated 
that he was only using it for purposes of the visit and was 
able to stand independently on a scale, get up and out of the 
wheelchair, walk to the examining room table, get up and down 
the examining room table, and take off his shoes and socks 
without any difficulties or evidence of pain.  The 
examination revealed tenderness to point palpation in the 
lower thoracic and upper lumbar region, with no evidence of 
muscle spasm.  Range of motion testing revealed forward 
flexion to 90 degrees, with pain from 60 to 90 degrees; 
extension to 52 degrees, with pain from 30 to 52 degrees; 
bilateral lateral flexion to 45 degrees, with terminal pain 
at 45 degrees; and bilateral lateral rotation to 25 degrees, 
with terminal pain at 25 degrees.  Following three 
repetitions, there was pain but no additional fatigue, 
weakness, lack of endurance, incoordination, or additional 
limitation of motion.  Strength in the lower extremity 
muscles was 4+/5 on the right and 5/5 on the left.  The 
sensory examination was grossly intact to light touch, 
pinprick, and temperature sense.  Reflexes were 1+ patella, 
2+ Achilles, and downgoing plantar reflexes bilaterally.  The 
final diagnosis was lumbar spine degenerative disc disease, 
with pain on examination.  The examiner further noted 
slightly diminished strength in the quadriceps, ankle plantar 
flexor, and ankle dorsiflexor muscles on muscle strength 
resistance testing.  There was no additional limitation of 
motion due to the weakness.  

In considering the above evidence, the Board notes that the 
veteran's VA examinations have shown forward flexion to at 
least 60 degrees, and all other motions have been to at least 
20 degrees.  Indeed, the veteran's July 2007 VA examination 
revealed flexion to 90 degrees, albeit with pain between 60 
and 90 degrees.  Even taking into account the impact of pain 
on motion and additional limits on functional ability during 
flare-ups due to pain, there exists no basis for finding a 
disability picture commensurate to flexion limited to 30 
degrees, severe limitation of motion, or severe lumbosacral 
strain under, respectively, the current provisions of 
Diagnostic Codes 5235-5242 or the now-deleted provisions of 
Diagnostic Codes 5292 and 5295.  The only remaining basis for 
an increase is ankylosis, but that has not been shown on 
examination at any time during the pendency of this appeal.

As noted above, however, the veteran's disability as 
evaluated encompasses his degenerative disc disease of the 
lumbosacral spine.  This disability has not been shown to 
result in the type of severe symptoms listed in the now-
deleted criteria for a 40 percent evaluation under Diagnostic 
Code 5293 and has not resulted in incapacitating episodes, as 
contemplated by the current provisions of Diagnostic Code 
5243.  There is, however, copious medical evidence indicating 
radiculopathy symptoms of both lower extremities at multiple 
times during the pendency of this appeal, but particularly 
since 2005.  The records from this period indicate that the 
low back disability is the source of this radicular pain, and 
the most recent VA examination, from July 2007, was 
unremarkable in terms of sensory testing but did reveal 
slightly diminished strength in the quadriceps, ankle plantar 
flexor, and ankle dorsiflexor muscles on muscle strength 
resistance testing.  In summary, the disability picture for 
both lower extremities is commensurate to mild incomplete 
paralysis of the sciatic nerve secondary to intervertebral 
disc syndrome, warranting separate 10 percent evaluations 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

As a final matter, as the veteran has submitted no evidence 
showing that his service-connected lumbosacral strain and 
lower extremity radiculopathy have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and as there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).  As noted above, a 
temporary total evaluation under 38 C.F.R. § 4.30 was 
assigned following the veteran's April 2006 lumbar fusion, 
and no further hospitalization was needed.

Overall, the evidence does not support an evaluation in 
excess of 20 percent for lumbosacral strain, and the 
veteran's claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.  At the same time, the Board has determined that 
separate 10 percent evaluations for secondary radiculopathy 
of the right and left lower extremities are warranted, and, 
to that extent, the appeal is granted.

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
have included PTSD, evaluated as 50 percent disabling; 
lumbosacral strain, evaluated as 20 percent disabling; and an 
iliac crest scar and a healed left ankle sprain, both 
evaluated as zero percent disabling.  As noted above, the 
Board has also granted separate 10 percent evaluations for 
right and left lower extremity radiculopathy as well.  
Accordingly, the combined disability evaluation is now 70 
percent.  See 38 C.F.R. § 4.25.  This evaluation meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists sufficient evidence to support the 
finding that the veteran's service-connected disabilities, in 
and of themselves, render him unable to secure and follow a 
substantially gainful occupation.

In this regard, the Board has considered the veteran's 
educational and employment background.  In his November 1998 
application, he reported last working full-time and becoming 
too disabled to work in 1978, at which time he was working 
for a maritime employer.  He also reported completing four 
years of high school.  

Throughout the appeal period, it has been noted on several 
occasions that the veteran is unemployable.  It has mainly 
been noted that he is unemployable as a result of his 
physical disabilities, specifically his cervical and lumbar 
spine disabilities.  Notably, a January 1999 VA examination 
revealed his predominant strength loss to be in his upper 
extremities, he has bilateral carpal tunnel syndrome, and he 
has a lesion in his cervical spinal cord region and bilateral 
radiculopathy from the C5-T1 nerve root distribution.  

Service connection, however, is not in effect for a cervical 
spine disorder, and the totality of the medical evidence 
supports the conclusion that the veteran is not unemployable 
based upon his service-connected disabilities alone.  
Specifically, a July 1999 VA examination report indicates 
that he is not employable since he still has continuing 
problems with his neck and back.  Also, the June 2001 social 
and industrial survey report indicates, in pertinent part, 
that the veteran's back and neck pain have had the most 
impact on his ability to work.  The social worker completing 
this report also referred to the labor market in the area in 
discussing the unlikelihood of the veteran finding 
employment.  Moreover, in the report of the veteran's April 
2001 VA orthopedic examination, the examiner stated that he 
should be able to perform duties that do not require 
prolonged standing, climbing, lifting, bending, or squatting.  
The ability to do sedentary work, and the completion of at 
least a high school education, does not indicate that the 
veteran is unemployable.

The Board is aware that, in a November 2001 statement, the 
veteran's VA psychiatrist assigned a GAF score of 38 and 
described the veteran as unemployable.  As discussed above, 
however, the description of the veteran's symptoms in this 
report is in substantial conflict with the more detailed 
descriptions of the veteran's symptoms in the aforementioned 
VA reports.  Moreover, a GAF score of 38 is not recorded in 
any of the remaining treatment records, and it is quite 
different from the GAF score range of 50 to 55 consistently 
reported in the VA examination reports.  Indeed, the GAF 
score of 47 reported in a treatment record by the same VA 
psychiatrist in August 2002 is much closer to the GAF scores 
of 50 to 55 reported in the VA examination reports than to 
the GAF score of 38 that he reported in his November 2001 
statement.

While the Board is cognizant of the difficulties facing the 
veteran in seeking employment, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In summary, the veteran's service-connected disabilities, 
while meeting the criteria for consideration under 38 C.F.R. 
§ 4.16(a), have not been shown to render him unable to secure 
and follow a substantially gainful occupation in and of 
themselves.  Accordingly, the preponderance of the evidence 
is against his claim of entitlement to TDIU, and this claim 
must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran's appeal initially arose 
prior to the enactment of the current laws and regulations 
governing VA's duties to notify and assist claimants.  He was 
subsequently provided a series of notice letters between 
March 2001 and July 2007.  Also, in the July 2007 letter, the 
veteran was informed that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's three claims were later readjudicated in a February 
2008 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As the present case concerns increases in existing 
evaluations, it is subject to the notice requirements 
described in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
In this decision, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the series of VA letters 
described above provided the veteran with notification that 
he needed to submit evidence of worsening that could include 
specific medical and laboratory evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disabilities had worsened.  These letters did not, however, 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  As such, the veteran 
has received inadequate notice, and the Board must proceed 
with an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this regard, the Board notes that, in Vazquez-Flores, the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of Diagnostic Code 9411 in an October 1999 Statement 
of the Case.  A June 2005 Supplemental Statement of the Case 
contains both the now-deleted and revised diagnostic code 
provisions concerning the thoracolumbar spine.  Again, these 
issuances were followed up by a readjudication in the 
February 2008 Supplemental Statement of the Case.  By these 
issuances, the veteran was provided with all necessary 
information about the applicable diagnostic codes and all 
specific testing results (i.e., range of motion findings) 
needed to support a higher rating, as well as ample 
opportunity to respond.   
Accordingly, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Additionally, VA has fulfilled its duty to assist the veteran 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's relevant VA and private 
treatment records have been obtained.  Moreover, he has been 
afforded multiple VA examinations during the pendency of this 
appeal.

Overall, there is no evidence of any prejudicial VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to a separate 10 percent evaluation for secondary 
right lower extremity radiculopathy is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a separate 10 percent evaluation for secondary 
left lower extremity radiculopathy is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


